             Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 1 of 21



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  LUIS JAIME VARGAS ESPINO, individually
  and on behalf of others similarly situated,                FIRST AMENDED COMPLAINT
                                                                    19-CV-335-JGK
                                     Plaintiff,

                    -against-                                COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  AH-BEET FOODS, INC.; JOHN DOE CORP.
  (D/B/A ALPHONSO’S PIZZERIA                                              ECF Case
  TRATTORIA); and ALPHONSE DIPILATO,

                                      Defendants.
  -------------------------------------------------------X

            Plaintiff Luis Jaime Vargas Espino (“Plaintiff Vargas” or “Mr. Vargas”), individually and

 on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against AH-Beet Foods, Inc.(d/b/a Alphonso’s

 Pizzeria Trattoria), (“Defendant Corporation”) and Alphonse Dipilato, (“Individual Defendant”),

 (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.        Plaintiff Vargas is a former employee of Defendants AH-Beet Foods, Inc. and John

Doe Corp. (d/b/a Alphonso’s Pizzeria Trattoria) and Alphonse Dipilato.

       2.         Defendants own, operate, or control a pizzeria, located at 525 Grand St, New York,

NY 10002 under the name “Alphonso’s Pizzeria Trattoria”.
              Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 2 of 21



         3.      Upon information and belief, individual Defendant Alphonse Dipilato, serve or

served as owner, manager, principal, or agent of Defendant Corporations and, through this corporate

entity, operates or operated the restaurant as a joint or unified enterprise.

         4.      Plaintiff Vargas was employed as a dishwasher, pizza maker, a cook, a cashier, and

a delivery worker at the restaurant located at 525 Grand St, New York, NY 10002.

         5.      Plaintiff Vargas was ostensibly employed as a delivery worker. However, he was

required to spend a considerable part of his work day performing non-tipped duties, including but

not limited to sweeping and mopping the basement, the kitchen, the bathrooms, and the customer’s

area, baking pizza, cooking pasta, preparing salads and sandwiches, scrubbing the stove and the

stove fan, taking out the garbage and the recyclables, cleaning the large refrigerator in the basement,

answering the phone and processing the incoming orders, and working at the cash register (hereafter

the “non-tipped duties”).

         6.      At all times relevant to this Complaint, Plaintiff Vargas worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

         7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Vargas appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

         8.      Further, Defendants failed to pay Plaintiff Vargas the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

         9.      Furthermore, Defendants repeatedly failed to pay Plaintiff Vargas wages on a timely

basis.




                                                   -2-
             Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 3 of 21



       10.      Defendants employed and accounted for Plaintiff Vargas as a delivery worker in their

payroll, but in actuality his duties required a significant amount of time spent performing the non-

tipped duties alleged above.

       11.      However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Vargas’s non-tipped duties exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

       12.      Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Vargas’s actual duties in payroll records by designating him as a delivery worker

instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff Vargas at

the minimum wage rate and enabled them to pay him above the tip-credit rate, but below the

minimum wage.

       13.      Defendants’ conduct extended beyond Plaintiff Vargas to all other similarly situated

employees.

       14.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Vargas and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       15.      Plaintiff Vargas now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein




                                                  -3-
              Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 4 of 21



the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

        16.       Plaintiff Vargas seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

        17.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Vargas’s state law claims under 28

U.S.C. § 1367(a).

        18.       Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a pizzeria located in this district. Further, Plaintiff Vargas was employed by Defendants in

this district.

                                                    PARTIES

                                                     Plaintiff

        19.       Plaintiff Luis Jaime Vargas Espino (“Plaintiff Vargas” or “Mr. Vargas”) is an adult

individual residing in Queens County, New York.

        20.       Plaintiff Vargas was employed by Defendants at Alphonso’s Pizzeria Trattoria from

approximately 2007 until on or about November 21, 2018.

        21.       Plaintiff Vargas consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).



                                                    -4-
               Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 5 of 21



                                               Defendants

         22.      At all relevant times, Defendants owned, operated, or controlled a pizzeria, located

at 525 Grand St, New York, NY 10002 under the name “Alphonso’s Pizzeria Trattoria”.

         23.      Upon information and belief, AH-Beet Foods, Inc. (d/b/a Alphonso’s Pizzeria

Trattoria) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 525 Grand St, New York,

NY 10002.

         24.      Upon information and belief, John Doe Corp. (d/b/a Alphonso’s Pizzeria Trattoria)

is a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 525 Grand St, New York, NY

10002.

         25.      Defendant Alphonse Dipilato is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Alphonse Dipilato is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Alphonse Dipilato possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff Vargas,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                      FACTUAL ALLEGATIONS

                                 Defendants Constitute Joint Employers

         26.      Defendants operate a pizzeria located in the Lower East Side section of Manhattan in

New York City.



                                                   -5-
             Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 6 of 21



       27.      Individual Defendant, Alphonse Dipilato, possesses operational control over

Defendant Corporations, possesses ownership interests in Defendant Corporations, and controls

significant functions of Defendant Corporations.

       28.      Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       29.      Each Defendant possessed substantial control over Plaintiff Vargas’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Vargas, and all similarly situated individuals,

referred to herein.

       30.      Defendants jointly employed Plaintiff Vargas (and all similarly situated employees)

and are Plaintiff Vargas’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       31.      In the alternative, Defendants constitute a single employer of Plaintiff Vargas and/or

similarly situated individuals.

       32.      Upon information and belief, Individual Defendant Alphonse Dipilato operates

Defendant Corporations as either an alter ego of himself and/or fails to operate Defendant

Corporations as an entity legally separate and apart from himself, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporations,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,



                                                   -6-
             Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 7 of 21



              d) operating Defendant Corporations for his own benefit as the sole or majority

                 shareholder,

              e) operating Defendant Corporations for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of his own with Defendant Corporations,

              g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect his own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       33.      At all relevant times, Defendants were Plaintiff Vargas’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Vargas, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Vargas’s services.

       34.      In each year from 2013 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       35.      In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

       36.      Plaintiff Vargas is a former employee of Defendants who ostensibly was employed

as a dishwasher, pizza maker, a cook, a cashier, and ostensibly as a delivery worker. However, when

holding the position of delivery worker, he spent over 20% of each shift performing the non-tipped

duties described above.



                                                   -7-
               Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 8 of 21



         37.      Plaintiff Vargas seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                    Plaintiff Luis Jaime Vargas Espino

         38.      Plaintiff Vargas was employed by Defendants from approximately 2007 until on or

about November 21, 2018.

         39.      Defendants employed Plaintiff Vargas as a dishwasher, pizza maker, a cook, a

cashier, and ostensibly as a delivery worker.

         40.      However, when holding the position of delivery worker, Plaintiff Vargas was also

required to spend a significant portion of his work day performing the non-tipped duties described

above.

         41.      Although Plaintiff Vargas ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

         42.      Plaintiff Vargas regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

         43.      Plaintiff Vargas’s work duties required neither discretion nor independent judgment.

         44.      Throughout his employment with Defendants, Plaintiff Vargas regularly worked in

excess of 40 hours per week.

         45.      From approximately January 2013 until on or about November 21, 2018, Plaintiff

Vargas worked from approximately 11:00 a.m. until on or about 11:00 p.m., five days a week and

from approximately 11:00 a.m. until on or about 12:00 a.m., one day a week (typically 73 hours per

week).

         46.      Throughout his employment, Defendants paid Plaintiff Vargas his wages in cash.




                                                    -8-
             Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 9 of 21



       47.      From approximately January 2013 until on or about November 21, 2018, Defendants

paid Plaintiff Vargas $10.00 per hour.

       48.      Defendants did not pay approximately $2,000 in wages to Plaintiff Vargas.

       49.      Plaintiff Vargas’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       50.      For example, Defendants required Plaintiff Vargas to work an additional hour past

his scheduled departure time on Saturdays, and did not pay him for the additional time he worked.

       51.      Defendants never granted Plaintiff Vargas any breaks or meal periods of any kind.

       52.      Plaintiff Vargas was never notified by Defendants that his tips were being included

as an offset for wages.

       53.      Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Vargas’s wages.

       54.      Plaintiff Vargas was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       55.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Vargas regarding overtime and wages under the FLSA and NYLL.

       56.      Defendants did not provide Plaintiff Vargas an accurate statement of wages, as

required by NYLL 195(3).

      57.       Defendants did not give any notice to Plaintiff Vargas, in English and in Spanish

(Plaintiff Vargas’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).




                                                  -9-
            Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 10 of 21



      58.      Defendants required Plaintiff Vargas to purchase “tools of the trade” with his own

funds—including twenty-four pairs of shoes, ten pairs of pants, and three bicycles.

                                 Defendants’ General Employment Practices

      59.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Vargas (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      60.      Plaintiff Vargas was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      61.      Defendants’ pay practices resulted in Plaintiff Vargas not receiving payment for all

his hours worked, and resulted in Plaintiff Vargas’s effective rate of pay falling below the required

minimum wage rate.

      62.      Defendants habitually required Plaintiff Vargas to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      63.      Defendants required Plaintiff Vargas and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.

      64.       Plaintiff Vargas and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      65.      Plaintiff Vargas’s duties were not incidental to his occupation as a tipped worker, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.



                                                 - 10 -
            Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 11 of 21



      66.       Plaintiff Vargas and all other tipped workers were paid at a rate that was below

minimum wage by Defendants.

      67.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Vargas’s non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      68.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      69.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Vargas and other tipped workers as tipped employees, and paid them at a rate that was below

minimum wage when they should have classified them as non-tipped employees and paid them at

the minimum wage rate.

      70.      Defendants failed to inform Plaintiff Vargas who received tips that Defendants

intended to take a deduction against Plaintiff Vargas’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      71.      Defendants failed to inform Plaintiff Vargas who received tips, that his tips were

being credited towards the payment of the minimum wage.

      72.      Defendants failed to maintain a record of tips earned by Plaintiff Vargas who worked

as a delivery worker for the tips he received.




                                                 - 11 -
            Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 12 of 21



      73.      Defendants    willfully disregarded         and   purposefully evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      74.      Defendants paid Plaintiff Vargas his wages in cash.

      75.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      76.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Vargas (and similarly situated individuals) worked, and

to avoid paying Plaintiff Vargas properly for his full hours worked.

      77.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      78.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Vargas and other similarly situated former workers.

      79.      Defendants failed to provide Plaintiff Vargas and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).




                                                  - 12 -
            Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 13 of 21



      80.      Defendants failed to provide Plaintiff Vargas and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      81.       Plaintiff Vargas brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      82.      At all relevant times, Plaintiff Vargas and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      83.      The claims of Plaintiff Vargas stated herein are similar to those of the other

employees.




                                                  - 13 -
            Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 14 of 21



                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      84.         Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.

      85.         At all times relevant to this action, Defendants were Plaintiff Vargas’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Vargas (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      86.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      87.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          88.     Defendants failed to pay Plaintiff Vargas (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      89.         Defendants’ failure to pay Plaintiff Vargas (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      90.         Plaintiff Vargas (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    SECOND CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      91.         Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.



                                                   - 14 -
            Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 15 of 21



      92.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Vargas (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      93.      Defendants’ failure to pay Plaintiff Vargas (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      94.      Plaintiff Vargas (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      95.       Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.

      96.      At all times relevant to this action, Defendants were Plaintiff Vargas’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Vargas, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      97.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Vargas less than the minimum wage.

      98.      Defendants’ failure to pay Plaintiff Vargas the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      99.      Plaintiff Vargas was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW



                                                 - 15 -
          Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 16 of 21



      100.     Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.

      101.    Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Vargas overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      102.    Defendants’ failure to pay Plaintiff Vargas overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      103.    Plaintiff Vargas was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR

      104.     Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.

      105.    Defendants failed to pay Plaintiff Vargas one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Vargas’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      106.    Defendants’ failure to pay Plaintiff Vargas an additional hour’s pay for each day

Plaintiff Vargas’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      107.    Plaintiff Vargas was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING



                                                - 16 -
           Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 17 of 21



                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      108.      Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.

      109.     Defendants failed to provide Plaintiff Vargas with a written notice, in English and in

Spanish (Plaintiff Vargas’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      110.     Defendants are liable to Plaintiff Vargas in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      111.      Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.

      112.     With each payment of wages, Defendants failed to provide Plaintiff Vargas with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the



                                                 - 17 -
          Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 18 of 21



regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      113.     Defendants are liable to Plaintiff Vargas in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      114.      Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.

      115.     Defendants required Plaintiff Vargas to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      116.     Plaintiff Vargas was damaged in an amount to be determined at trial.



                                   NINTH CAUSE OF ACTION

                  VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      117.      Plaintiff Vargas repeats and realleges all paragraphs above as though set forth fully

herein.

      118.     Defendants did not pay Plaintiff Vargas on a regular weekly basis, in violation of

NYLL §191.

      119.     Defendants are liable to Plaintiff Vargas in an amount to be determined at trial.




                                                 - 18 -
         Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 19 of 21



                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Vargas respectfully requests that this Court enter judgment

against Defendants by:

        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Vargas and the FLSA Class

members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Vargas and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Vargas’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Vargas and the FLSA Class members;

        (f)    Awarding Plaintiff Vargas and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiff Vargas and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the



                                               - 19 -
        Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 20 of 21



FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Vargas;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Vargas;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Vargas;

       (k)     Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Vargas;

       (l)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Vargas’s compensation, hours, wages and any deductions or

credits taken against wages;

       (m)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Vargas;

       (n)     Awarding Plaintiff Vargas damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (o)     Awarding Plaintiff Vargas damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (p)     Awarding Plaintiff Vargas liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);



                                               - 20 -
        Case 1:19-cv-00335-JGK Document 16 Filed 04/18/19 Page 21 of 21



       (q)     Awarding Plaintiff Vargas and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (r)      Awarding Plaintiff Vargas and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Vargas demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       April 18, 2019

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 21 -
